DISMISS; Opinion Filed September 4, 2020




                                       In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-20-00567-CV

                REGINALD FORD, Appellant
                          V.
     RUSHMORE LOAN MANAGEMENT SERVICES, LLC, Appellee

                On Appeal from the 471st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 471-03437-2019

                        MEMORANDUM OPINION
              Before Justices Schenck, Osborne, and Partida-Kipness
                       Opinion by Justice Partida-Kipness
      The filing fee, docketing statement, and clerk’s record in this case are past

due. By postcard dated June 2, 2020, we notified appellant the $205 filing fee was

due. We directed appellant to remit the filing fee within ten days and expressly

cautioned appellant that failure to do so would result in dismissal of the appeal. Also

by postcard dated June 2, 2020, we informed appellant the docketing statement in

this case was due. We cautioned appellant that failure to file the docketing statement

within ten days might result in the dismissal of this appeal without further notice.

By letter dated June 30, 2020, we informed appellant the clerk’s record had not been
filed because appellant had not paid for the clerk’s record. We directed appellant to

provide, within ten days, (1) verification of payment or arrangements to pay for the

clerk’s record, or (2) written documentation that appellant had been found entitled

to proceed without payment of costs. We cautioned appellant that failure to do so

would result in the dismissal of this appeal without further notice. And by order

dated July 15, 2020, we again directed appellant to provide verification that he had

paid for the clerk’s record and cautioned him the appeal was subject to dismissal if

he failed to do so. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this

appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                             /Robbie Partida-Kipness/
                                             ROBBIE PARTIDA-KIPNESS
                                             JUSTICE

200567F.P05




                                          –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

REGINALD FORD, Appellant                     On Appeal from the 471st Judicial
                                             District Court, Collin County, Texas
No. 05-20-00567-CV          V.               Trial Court Cause No. 471-03437-
                                             2019.
RUSHMORE LOAN                                Opinion delivered by Justice Partida-
MANAGEMENT SERVICES, LLC,                    Kipness. Justices Schenck and
Appellee                                     Osborne participating.

    In accordance with this Court’s opinion of this date, this appeal is
DISMISSED.

    It is ORDERED that appellee RUSHMORE LOAN MANAGEMENT
SERVICES, LLC recover its costs of this appeal from appellant REGINALD
FORD.


Judgment entered this 4th day of September, 2020.




                                       –3–